DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok et. al. [2018/0323180].
Regarding claim 1, Cok teaches:
A micro light emitting diode display comprising: a first circuit board [fig. 8, item 22];
a plurality of first micro light emitting diode devices disposed on a first surface of the 5first circuit board, wherein the first micro light emitting diode devices respectively have a plurality of first pixel arrays [fig. 8, 24R, 24G, 24B];
and a first controller carried by the first circuit board and configured to transmit a plurality of first control signals to respectively control display statuses of the first pixel arrays of the first micro light emitting diode devices [fig. 8, item 28, note §0123].

Regarding claim 2, Cok further teaches:
wherein orthographic projections of the first micro light emitting diode devices on the first circuit board do not overlap with an orthographic projection of the first controller on the first circuit board [fig. 8, note separation of light diodes and controller 28]

Regarding claim 3, Cok further teaches:
wherein a number of each of the first pixel arrays in each of the first micro light emitting diode devices is greater than n times 15m, where n and m are integers greater than or equal to 4 [fig. 1, note pixel section 20, wherein the array is 4 by 6]

Regarding claim 4, Cok further teaches:
wherein the first surface of the first circuit board is provided with a plurality of transmission lines, the transmission lines are disposed between the first surface of the first circuit board and the first micro light emitting diode devices, and the first controller is electrically connected to the first micro light emitting 20diode devices via the transmission lines [fig. 8, note transmission lines 26]

Regarding claim 10, Cok further teaches:
at least one second circuit board tiled with the first circuit board; a plurality of second micro light emitting diode devices disposed on a first surface of the at least one second circuit board, wherein the second micro light emitting diode devices 20respectively have a plurality of second pixel arrays; and at least one second controller carried by the corresponding at least one second circuit board and configured to transmit a plurality of second control signals to respectively control display statuses of the second pixel arrays of the second micro light emitting diode devices [fig. 8, note each pixel array has its own substrate 22 and individual arrangements]

Regarding claim 11, Cok further teaches:
wherein a display resolution of the first pixel arrays is different from a display resolution of the second pixel arrays. [§0116, note the resolution variation on a display]

Allowable Subject Matter
Claims 5-9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5-9, the prior art does not teach “…wherein each of the first micro light emitting diode devices comprises: a wiring layer; an optical adhesive layer disposed on the wiring layer; 25 a plurality of micro light emitting diodes disposed in the optical adhesive layer and -19-File: 10609lusf forming the corresponding first pixel array, wherein the wiring layer is coupled between the transmission lines and the micro light emitting diodes; and a light mixing layer disposed on the optical adhesive layer.”
Regarding claims 12-20, the prior art does not teach “…wherein the first controller comprises: an interface circuit receiving a command/data signal according to a clock signal based on a mode setting signal to obtain a command data and a display data; 5a data driving circuit configured to generate the first control signals to respectively control the display statuses of the first pixel arrays; and a core circuit coupled to the interface circuit and the data driving circuit and configured to: perform a pixel arrangement calculation on the display data according to an 10arrangement of a plurality of micro light emitting diodes of each of the first pixel arrays to generate a compensated display data, wherein the data driving circuit generates the first control signals according to the compensated display data.”

Claims 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21-25, the prior art does not teach “…A controller configured to drive a micro light emitting diode display, the controller 15comprising: an interface circuit receiving a command/data signal according to a clock signal based on a mode setting signal to obtain a command data and a display data; a data driving circuit configured to generate a plurality of control signals to respectively control display statuses of a plurality of pixel arrays; and 20a core circuit coupled to the interface circuit and the data driving circuit and configured to: perform a pixel arrangement calculation on the display data according to an arrangement of a plurality of micro light emitting diodes of each of the pixel arrays to generate a compensated display data, wherein the data driving circuit generates the control signals according to the -23-File: 10609lusf compensated display data to respectively drive a plurality of micro light emitting diode devices.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rotzoll et. al. [2019/0027534], Kim et. al. [2020/0312216].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625